IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-10001
                        Conference Calendar


UNITED STATES OF AMERICA,

                                         Plaintiff-Appellee,

versus

JAMES QUINTON JACKSON, also known as
Quincy, also known as Curve,


                                         Defendant-Appellant.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                     USDC No. 4:96-CR-025-21-Y
                        - - - - - - - - - -
                         December 10, 1997
Before BARKSDALE, BENAVIDES, and STEWART, Circuit Judges.

PER CURIAM:*

     James Quinton Jackson appeals from his sentence following

his conviction for possession with intent to distribute cocaine.

He argues that the district court erred in its determination at

sentencing of the amount of cocaine attributable to him.    We have

reviewed the record and the briefs of the parties, and we hold

that the district court did not clearly err in its assessment of




     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                               -2-

the quantity of drugs attributable to Jackson.   See United States

v. Puig-Infante, 19 F.3d 929, 942 (5th Cir. 1994).

     AFFIRMED.